Citation Nr: 0714663	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU), prior to May 2, 2000.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.


FINDINGS OF FACT

1.  Prior to May 2, 2000, the combined evaluation is 70 
percent for the following service connection disabilities:  
(1) aching bones, muscles, and extremities; chronic muscle 
tension headaches with blurred vision; chest pain; weight 
loss; and irritable bowel syndrome, rated as 40 percent; (2) 
post-traumatic stress disorder (PTSD), 30 percent; (3) lumbar 
spine muscle strain, 10 percent; (4) bony cystic formation, 
right and left mandible, possible odontogenic origin, 10 
percent; (5) chronic rhinitis, sinusitis, and bronchitis, 
noncompensable; and (6) tinea pedis, noncompensable. 

2.  Prior to May 2, 2000, service-connected disabilities did 
not preclude all forms of substantially gainful employment, 
given the veteran's education and prior work experience.  


CONCLUSION OF LAW

The criteria for a TDIU prior to May 2, 2000 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that a TDIU is warranted prior to May 2, 
2000.  The RO denied his claim in January 2000.  During the 
course of the TDIU claim, service connection has been granted 
for additional disabilities, with disability ratings having 
effective dates prior to May 2, 2000.  There is not a current 
appeal as to either the effective date or the degree of 
disability for any of the service-connected disabilities.  
The issue of a TDIU from May 2, 2000 is not on appeal because 
a 100 percent schedular rating was assigned for PTSD 
effective from May 2, 2000.  A schedular 100 percent rating 
renders a TDIU claim moot.  See 38 C.F.R. § 4.16.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Prior to May 2, 2000, service connection is in effect for (1) 
aching bones, muscles, and extremities; chronic muscle 
tension headaches with blurred vision; chest pain; weight 
loss; and irritable bowel syndrome, 40 percent disabling; (2) 
PTSD, 30 percent; (3) lumbar spine muscle strain, 10 percent; 
(4) bony cystic formation, right and left mandible, possible 
odontogenic origin, 10 percent; (5) chronic rhinitis, 
sinusitis, and bronchitis, noncompensable; and (6) tinea 
pedis, noncompensable.  The combined rating prior to May 2, 
2000 is 70 percent.  See 38 C.F.R. § 4.25 (2006).

The veteran meets the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a) prior to May 2, 2000, 
as he has one disability rated as 40 percent disabling and a 
combination of all of his service-connected disabilities is 
rated at 70 percent or more.  However, the evidence shows 
that the veteran is not precluded from securing or following 
substantially gainful employment by his service-connected 
disabilities alone prior to May 2, 2000.  It is necessary to 
find that the service-connected disabilities preclude the 
veteran from securing or following substantially gainful 
employment for the assignment of a TDIU rating.  
38 C.F.R. § 4.16.  

The veteran was born in 1970 and his October 1999 statement 
indicates that he has 12 years of formal education.  
Originally, he had claimed in October 1999 that he was 
unemployable due to PTSD and fibromyalgia.  At that time, he 
indicated that he had last worked for a social service agency 
as a youth services worker from January to December 1995.  He 
also stated that his disability had affected his ability to 
work full time in May 1997, and that that is when he last 
worked full time.  However, an October 1999 letter from his 
employer reveals that the veteran had worked after this, from 
June 1997 to June 1998 full time as a security officer 
sitting at a security desk and driving people to and from 
medical appointments.  No concessions were requested or made 
due to disability.  The veteran was scheduled to return to 
work three days after the last day he worked in May 1998, and 
he did not report for duty and quit his job instead.  He had 
had left knee arthroscopic patellofemoral debridement in May 
1998, three days after his last day at work, and by June 
1998, his surgeon found him to have mild effusion and slight 
crepitus and felt that this would improve over time.  While a 
January 1999 VA medical record indicates that he had been 
employed as a driver but could not return to that occupation 
because he had had surgery on his knee, there is no credible 
evidence of lasting impairment of his left knee which, alone 
or in combination with other service-connected disabilities, 
would prevent him from substantially gainful employment prior 
to May 2, 2000.  To the contrary, a February 1999 VA medical 
record indicates that the veteran was then working for his 
cousin part time painting apartments.  

His GAF in July 1998 was 65, an indication that his PTSD was 
not preventing substantially gainful employment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  His July 
1999 treatment statement that he had quit his job because he 
felt someone was going to hurt him, and similar testimony 
from him on appeal in July 2000, conflicts with his July 1998 
treatment statement that he had not been working due to 
recent left knee surgery and continued pain and is not 
credible.  Also, when he was seen in January 1999 for left 
knee pain, there was no cyanosis, clubbing, or edema and he 
was in no acute distress, and another January 1999 treatment 
record states that he was generally independent in his 
activities of daily living.  

The Board acknowledges that a treatment note dated May 2, 
2000 lists the highest GAF for the past year as 45 and the 
lowest GAF for the past year as 40, but this was based on the 
veteran's report.  There are earlier contemporaneous medical 
records showing higher GAFs, such as a May 1998 GAF of 50, a 
July 1998 GAF of 65, a February 1999 GAF of 50, and February 
and April 2000 GAFs of 51.  While there was a GAF of 40 in 
March 1999, the diagnosis was psychosis then, not PTSD; 
moreover, it is not consistent with the veteran working part 
time for his cousin painting apartments in February 1999.  
Thereafter, mental status examinations in November and 
December 1999 found him to have a psychosis, not PTSD.  A 
September 2000 Social Security Administration decision 
denying the veteran SSA disability benefits found that his 
testimony regarding the severity and debilitating nature of 
his impairment was less than fully credible, and it found 
that he retained the residual functional capacity to perform 
the work of an automatic service technician which he had 
previously engaged in.  

When all of the evidence is considered, the Board is left 
with the firm conviction that considering the veteran's 
education and work experience, his service-connected 
disabilities did not render him unemployable prior to May 2, 
2000.  In the absence of evidence indicating that the 
veteran's service-connected disabilities caused 
unemployability then, a TDIU rating is not warranted.  
38 C.F.R. § 4.16.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a July 2004 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed -- by the 
time the current section 5103(a) notice requirement was 
enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in May 2006 and again in 
March 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this was after the initial adjudication, it 
cured any notice and assistance deficiencies concerning 
effective date and/or degree of disability because the 
veteran was given an opportunity to submit evidence after it 
and there was an adjudication subsequent to the May 2006 
notice, in January 2007 at the RO. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and SSA documents, and there are several VA 
examination reports of record.  An examination is not 
necessary to decide the claim.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A TDIU prior to May 2, 2000 is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


